Citation Nr: 0029384	
Decision Date: 11/07/00    Archive Date: 11/16/00	

DOCKET NO.  99-12 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
disability pension benefits in the amount of $3,352.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from November 1953 to October 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the VARO 
in Winston-Salem which determined that the veteran 
demonstrated bad faith in the creation of an indebtedness in 
the original amount of $7,175.  Evidence of record shows that 
by communication dated in November 1998, the veteran was 
informed by the Debt Management Center in St. Paul, 
Minnesota, that the indebtedness had been reduced by $3,823, 
leaving a balance of $3,352.


FINDINGS OF FACT

1.  VA pension benefits were awarded to the veteran by 
communication dated July 30, 1996.  The effective date of the 
award of disability pension was July 1, 1996.

2.  VA subsequently learned from a Social Security match that 
the veteran received Social Security income in 1997.  The 
veteran was overpaid VA disability pension benefits because 
of his failure to inform VA of his receipt of Social Security 
disability benefits.

3.  The overpayment was created by the veteran's intentional 
failure to accurately report his monthly income for the 
purpose of retaining eligibility for VA benefits at a rate to 
which he was not entitled.


CONCLUSION OF LAW

Law precludes waiver of the $3,352 debt resulting from 
overpayment of VA disability pension benefits.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. §§ 1.962, 1.963, 
1.965, 3.901 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested a waiver of the remaining 
overpayment of $3,352 because it would result in undue 
financial hardship on him.  After review of the record, the 
Board finds that the indebtedness in question is the result 
of bad faith.  The Board also finds that it is not contrary 
to equity and good conscience to deny a waiver of recovery of 
the overpayment in the amount of $3,352.

It appears that all relevant facts have been properly 
developed to the extent possible, and the case is ready for 
appellate consideration.  38 U.S.C.A. § 5107(a).

The veteran has not challenged the creation of the 
indebtedness; instead, his contentions go to the equities 
involved in the debt's collection.  Given this, and because 
the Board is satisfied that the debt was properly created, 
that question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  Thus, the threshold 
question to be answered is whether the veteran demonstrated 
bad faith in the creation of the indebtedness.

Initially, the Board notes that the purpose of VA pension 
benefits is to provide a subsistence income to veterans of a 
period of war who are totally disabled and who are otherwise 
unable to maintain a basic, minimal income level.  Pension 
benefits are based upon total family income and the amount of 
pension benefits is adjusted based upon the number of 
dependents the veteran supports.  Recipients of pension 
income are required to report any changes in income and 
number or status of their dependents in a timely fashion.  
38 U.S.C.A. §§ 1521, 1522.

VA law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined by a committee that collection 
would be against equity and good conscience.  The term 
overpayment refers only to those benefit payments made to a 
designated living payee or beneficiary in excess of the 
amount due or to which such payee or beneficiary is entitled.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.

The law, however, provides that recovery of the overpayments 
of any benefits made under laws administered by VA shall not 
be waived if there is indication of fraud, misrepresentation 
of a material fact, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee.  See 38 U.S.C.A. 
§ 5302(c); 38 C.F.R. §§ 1.962, 1.963(a).

A finding of fraud in overpayment cases requires that the 
misrepresentation involved must be more than non-willful or 
mere inadvertence.  38 C.F.R. § 1.962(b).  Fraud is 
specifically defined as an act committed when a person 
knowingly makes or causes to be made or conspires, combines, 
aids, or assists in, agrees to, or arranges for, or in any 
way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by VA, except laws relating to 
insurance benefits.  38 C.F.R. § 3.901(a).

Bad faith generally describes an unfair or deceptive dealing 
by one who seeks to gain thereby at another's expense.  Thus, 
a debtor's conduct in connection with a debt arising from 
participation in a VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the Government.  38 C.F.R. § 1.965; 
See also Richards v. Brown, 9 Vet. App. 255 (1996).

A review of the evidence of record discloses that an award 
for disability pension was approved by VA in July 1996.  The 
award was based on countable annual income of zero dollars 
from June 20, 1996.  The veteran was informed in the award 
letter that the rate of VA pension depended on total "family" 
income which included his income and that of any dependents.  
He was informed the payments had to be adjusted whenever the 
income changed.  He was to notify VA immediately if income 
was received from any source other than that shown above.  
The sources were listed as "earned," "Social Security," 
"retirement," "interest," "insurance," and "other income."  
The veteran was told that failure to promptly tell VA about 
income changes might create an overpayment which would then 
have to be repaid.

By letter dated June 18, 1998, the veteran was informed that 
information had been received at the VARO in Winston-Salem 
from the Social Security Administration showing the veteran 
was in receipt of monthly benefits from Social Security that 
he had not previously reported.  Social Security reported the 
rate as of December 1997 at $1,025 beginning December 1996 
and $1,046 beginning December 1997.  

Accordingly, despite being on notice that he was required to 
report any changes in his income, the veteran did not do so 
until confronted by VA.  Under the provisions of 38 C.F.R. 
§ 1.965(b)(2), a demonstration of bad faith requires only 
intent to seek an unfair advantage with knowledge of the 
likely consequences and a subsequent loss to the Government.  
Given the veteran's failure to accurately report his income, 
the Board believes that the evidence clearly supports a 
finding of an intent on his part to seek an unfair advantage.  
In reaching this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but the negative 
evidence is not in a state of equipoise with the positive 
evidence so as to otherwise permit a favorable decision.

The Board's finding of bad faith precludes the granting of 
waiver of recovery of the overpayment of disability pension 
benefits now at issue, notwithstanding the provisions of 
38 C.F.R. § 1.965(a) regarding the standard of equity and 
good conscience.  See Farless v. Derwinski, 2 Vet. App. 555, 
556-557 (1992).  The Board merely notes that a further 
demonstration of bad faith was made by the veteran in his 
less than consistent reporting of his financial status.  For 
example, in his financial status report dated in September 
1988, he indicated his expenses included life insurance of 
$390.84 a month.  However, in a statement in support of claim 
dated in January 1999, he reported monthly life insurance 
payments of only $57.53.

ORDER

Waiver of recovery of the overpayment of disability pension 
benefits in the amount of $3,352 is denied.

		
	Robert E. O'Brien
	Acting Member, Board of Veterans' Appeals






- 2 -



- 5 -


